327 F.2d 657
UNITED STATES of America, Appellee,v.Francisco Diaz LLAMAS, Appellant.
No. 279, Docket 28554.
United States Court of Appeals Second Circuit.
Submitted Jan. 21, 1964.Decided Jan. 24, 1964.

Francisco Diaz Llamas, pro se.
Joseph P. Hoey, U.S. Atty., Eastern District of New York (Michael J. Gillen, Asst. U.S. Atty., of Counsel), for appellee.
Before FRIENDLY, SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
The denial of appellant's motion under 28 U.S.C. 2255 to vacate the conviction which we affirmed in 280 F.2d 392 (2 Cir. 1960), is affirmed for the reasons given in the opinion of Judge Mishler.